Citation Nr: 1404171	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from March 1950 to July 1953.  The Veteran died on August [redacted], 2008 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for the cause of the Veteran's death.  Based on the residence of record of the appellant, the RO in St. Petersburg, Florida has jurisdiction over this matter.   

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the issue of service connection for the cause of the Veteran's death. 

The appellant has contended that the Veteran's service-connected fibrous pleurisy was a contributory cause of his death.  She has also contended that the Veteran's death was due to metastatic lung cancer as a result of radiation exposure while in service.  According to the August 2008 certificate of death, the immediate cause of the Veteran's death was metastatic lung cancer.  Other significant conditions contributing but not resulting in the underlying cause was chronic obstructive pulmonary disease (COPD).  At the time of his death in August 2008, the Veteran was service-connected for post-traumatic stress disorder, frostbite of the right and left feet, tinnitus, bilateral hearing loss, and fibrous pleurisy.  

The Veteran's death certificate also indicates that the Veteran died at Dr. P. Phillips Hospital on August [redacted], 2008.  The Board notes that the Veteran's terminal treatment records from Dr. P. Phillips Hospital have not been obtained as of this date.  On remand, efforts must be made to obtain the Veteran's terminal treatment records. 

As stated above, one of the appellant's contentions is that the Veteran's cause of death, metastatic lung cancer, was due to the Veteran's exposure to ionizing radiation during service.  A radiation-exposed veteran is defined by 38 C.F.R. § 3.309(d)(3)  as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  Radiation-risk activity includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  Onsite participation means presence at the test site or performance of official military duties in connection with ships, aircraft, or other equipment used in direct support of the nuclear test during the official operational period of an atmospheric nuclear test.  Additionally, onsite participation includes presence at the test site or other test staging areas to perform official military duties in connection with completion projects related to the nuclear test during the six month period following the official operational period of an atmospheric test.  38 C.F.R. § 3.309.

In this case, an October 2009 correspondence from the Defense Threat Reduction Agency (DTRA), finds that military historical records do not document the Veteran's participation in atmospheric nuclear testing.  It was noted that the Veteran's service personnel records were not located due to being destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  The determination was therefore made based on a review of the Veteran's unit morning reports, and a careful review of dosimetry data.  Morning reports showed that during Operation TUMBLER-SNAPPER, the Veteran was assigned to Sandia Base, New Mexico, but was assigned temporary duty at Camp Mercury, Nevada from January 1953 to February 1953.  After a careful review of dosimetry data, there was no record of radiation exposure for the Veteran.  The Board acknowledges the appellant's has stated that the Veteran told her he was issued a radiation badge due to his work.  However, the appellant's assertion is outweighed by the October 2009 DTRA report, which shows a complete review of the morning reports from the Veteran's unit, and a careful review of dosimetry data.  The Board finds at this time that it does not appear that the Veteran qualifies as radiation exposed Veteran.    

However, the Board notes that the record reflects that prior to his death, the Veteran claimed in March 2008 that he was "exposed to ionizing radiation at Mercury in 1952(?).  While the DTRA report indicates that the morning reports from the Veteran's unit show that the Veteran was present at Camp Mercury from January 1953 to February 1953, the Board finds that a remand is necessary for the morning reports for the Veteran's unit to confirm whether or not the Veteran was present in Camp Mercury during the time periods in which atmospheric nuclear testing occurred.  However, since the VA Adjudication Procedure Manual states that the time period for a morning report search is generally limited to three months, a request for the morning reports for the Veteran's unit should be focused on the periods of April 1, 1952 to June 20, 1952 (Operation TUMBLER-SNAPPER) and March 17, 1953 to June 20, 1953 (Operation UPSHOT-KNOTHOLE).  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 35, Block cc. 

The Board also notes that a VA medical opinion has not been obtained in this case.  Generally, in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  See De La Rosa  v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(a) . Because the questions of whether the possibility of exposure to radiation and the Veteran's service-connected fibrous pleurisy could have caused or contributed to the Veteran's terminal metastatic lung cancer is not within the expertise of the Board, a VA medical opinion should be obtained.  

Also, the appellant was not provided with notice in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Although the appellant was sent a notice letter in October 2008, it did not inform her of the conditions for which the Veteran was service-connected at the time of his death, and the evidence needed to establish service connection for his cause of death based on either a service-connected condition or a non-service-connected condition.  Thus, a new notice letter should be issued in compliance with Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the appellant a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) on claims for DIC benefits.  The letter should explain, what, if any, information and evidence (medical or lay) not previously provided to VA is necessary to substantiate the appellant's claim and should include: (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The letter should indicate which portion of the evidence, if any, is to be provided by the appellant and which portion, if any, VA will attempt to obtain for her.

2.  Contact the NPRC and /or any other appropriate sources and attempt to secure morning reports for the Veteran's unit from the periods of April 1, 1952 to June 20, 1952 and March 17, 1953 to June 20, 1953.

3.  After obtaining the appropriate release of information forms where necessary, obtain the Veteran's terminal treatment records from Dr. P. Phillips Hospital.  All records should be associated with the claims folder.

4.  After completion of the above, obtain a medical opinion, from a physician with the appropriate expertise, regarding the claim for service connection for the cause of the Veteran's death.  The claims file should be forwarded to the physician and the physician should indicate that the entire claims file has been reviewed prior to providing the requested opinion.

A) The physician is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities, to specifically include fibrous pleurisy, contributed substantially or materially to his death from metastatic lung cancer (contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death). 

B) The physician is also requested to provide an opinion, as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's metastatic lung cancer is related to his military service.

The physician should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

5.  Thereafter, the RO/AMC should readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


